Citation Nr: 0942203	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  The Veteran also had a period of unverified service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2009, the Veteran testified at a 
personal hearing before the undersigned at the RO.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the August 2000 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
is being reopened for the reasons explained below.  
Therefore, the Board need not discuss the VCAA because, as a 
matter of lay, any defects in VCAA notice and development is 
harmless error because the claim, to the extent outlined 
below, is being granted.  

The Claim to Reopen

The Veteran contends that he suffers bilateral hearing loss 
from exposure to artillery fire in service while performing 
his duties as a gunner.  Additionally, he cited being exposed 
to heavy engine noise.  Thus, he contends that service 
connection is warranted for bilateral hearing loss.

In an August 2000 rating decision, the RO denied the claim of 
entitlement to service connection for bilateral hearing loss 
on the basis that the disorder was not caused by or a result 
of the Veteran's military service.  The Veteran did not 
appeal this decision.  Thus, the August 2000 decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

Generally, a claim which has been denied in an unappealed or 
final RO decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition.

The Veteran filed his claim to reopen in April 2006; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the August 2000 decision, evidence consisted 
of the Veteran's service treatment records and VA treatment 
records.  Finding that the evidence did not show a chronic 
disability of defective hearing that began in service, the RO 
denied the claim.  

Since the final August 2000 rating decision, a May 2006 VA 
audiogram, August 2006 VA examination, December 2007 
statement of a private audiologist, and lay statements have 
been added to the record.  Additionally, the Veteran 
testified at a hearing in July 2009.  None of this evidence 
was of record in August 2000; hence, it is neither cumulative 
nor redundant of the evidence of record at that time and is 
considered new.  

Furthermore, the May 2006 audiogram contains a statement that 
it is at least as likely as not that the Veteran's bilateral 
hearing loss began with military noise exposure.  The Board 
finds that this audiogram is also material evidence because 
it provides for the first time evidence of a relationship 
between the Veteran's bilateral hearing loss and service - 
the missing element of the claim in August 2000.  38 C.F.R. 
§ 3.156(a).

Therefore, the Board concludes that the evidence added to the 
record since the August 2000 denial is both new and material 
in that it is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
As such, the Board finds that the evidence received 
subsequent to the RO's August 2000 decision is sufficient to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have been met.  Accordingly, the claim 
to reopen a previously denied claim seeking service 
connection for bilateral hearing loss is granted.


ORDER

The claim of service connection for bilateral hearing loss is 
reopened.  To this extent, the appeal is granted.


REMAND

As the merits of the claim of service connection for 
bilateral hearing loss, the Board finds that a remand further 
development of the record is necessary.  First, the Board 
observes that the Veteran claimed he was a member of the Army 
National Guard and he claimed that during that time he served 
with an artillery unit and was frequently exposed to 
artillery fire.  However, his National Guard treatment 
records are not in claims file.  Therefore, a remand to 
request these records is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them). 

Similarly, the Veteran reported he received treatment at the 
Big Springs VA medical center for several years prior to his 
original claim, perhaps as early as 1989.  However, the 
earliest VA treatment records in the file are dated in 1999 
and a review of the file does not demonstrate that records 
earlier than that year were requested.  Therefore, a remand 
to request the Veteran's pre-1999 treatment records from the 
Big Spring VA facility is also required.  Id; also see Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file).

Likewise, while the Veteran testified that he received yearly 
physicals at his job, including an audiological examination, 
from 1959 to 1999, neither a request for these records or the 
records themselves appears in the claims file.  Therefore, a 
remand to request these records is also required.  See 
38 U.S.C.A. § 5103A(b); Ivey, supra.

Lastly, the Board finds that a remand for another VA 
examination to obtain a medical opinion as to the etiology of 
the Veteran's bilateral hearing loss is required because the 
August 2006 VA examination took place without the above 
referenced reserve component, VA, and employment records.  
38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that VA's duty to assist includes conducting 
a thorough and contemporaneous examination of the Veteran 
that takes into account the records of prior examinations and 
treatment).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran 
and ask him to identify the National 
Guard unit with which he served.  The 
RO/AMC should thereafter obtain and 
associate with the record the Veteran's 
personnel and treatment records from that 
unit.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.  

2.  The RO/AMC should obtain and 
associate with the record all of the 
Veteran's pre-1999 treatment records from 
the Big Spring VA facility.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

3.  The RO/AMC, after obtaining an 
authorization from the Veteran, should 
obtain and associate with the record all 
of his audiological examinations, dated 
from 1959 to 1999, from his employer.  
All requests and responses, positive and 
negative, should be associated with the 
claims file.

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be provided with an audiological 
examination.  The claim's file and a copy 
of this remand should be forwarded to the 
examiner.  All necessary testing should 
be conducted.  Based on an examination of 
the claimant as well as a review of the 
claims folder the examiner should answer 
the following questions:

a.  Does clear and unmistakable 
(obvious or manifest) evidence 
demonstrate that the Veteran had 
hearing loss in either ear as 
defined by 38 C.F.R. § 3.385 (2009) 
prior to his entry onto active duty?

b.  If the record does contains 
clear and unmistakable evidence that 
hearing loss pre-existed his entry 
onto active duty, does clear and 
unmistakable (obvious or manifest) 
evidence demonstrate that any 
hearing loss that pre-existed his 
entry onto active duty was not 
aggravated by his military service?

c.  If the record does not contain 
clear and unmistakable evidence that 
hearing loss pre-existed the 
Veteran's entry onto active duty, is 
it at least as likely as not that 
current hearing loss was caused by 
his military service?

d.  If the record does not contain 
clear and unmistakable evidence that 
current hearing loss pre-existed the 
Veteran's entry onto active duty, is 
it at least as likely as not that 
sensor neural hearing loss 
manifested itself to a compensable 
degree in the first post-service 
year?

e.  If the Veteran's service 
personnel records confirm that he 
served in an artillery unit while a 
member of a reserve component, is it 
at least as likely as not that 
current hearing loss was caused or 
aggravated by this reserve service? 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely as not" support the 
contended causal relationship; "less 
likely as not" weighs against the claim.  

The examiner is also advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

A rationale for any opinions advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should so 
state and provide a reason for such 
conclusion.  

5.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA) notice in accordance 
with the United States Court of Appeals 
for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as well as 38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2009).

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
above paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since 
the February 2008 supplemental statement 
of the case.  If the claim remains 
denied, the Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


